Citation Nr: 1456606	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a January 2012 video conference hearing; a transcript of the hearing is associated with the claims file.  

In February 2012, the Board reopened the Veteran's claim for service connection for a respiratory disorder, to include COPD, and remanded the matter on the merits for additional development, to include a VA examination.  In November 2012, the Board remanded the claim again for an additional VA opinion.  

In May 2013, the Board issued a decision that denied the Veteran's claim for service connection for a respiratory disorder.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the May 2013 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

In April 2014, the Board remanded this matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

After RO's compliance with the Board's April 2014 Remand instructions, the Veteran identified the existence of additional/later VA treatment records he considered relevant to the claim.  These will need to be sought and considered before a final decision may be entered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims folder updated VA treatment records pertaining to the Veteran's respiratory disorder, to specifically include September 2014 VA treatment records.  

2. If, and only if, review of outstanding VA treatment records reveals abnormalities of the lung(s) and/or a diagnosis of a respiratory disorder other than COPD (which encompasses asthma, asthmatic bronchitis, and bronchitis), the claims file should again be provided to the physician who offered the November 2012 and June 2014 opinions, or other qualified individual, for a follow-up regarding the claim for service connection for a respiratory disorder, to include COPD.  The Veteran's claims file should be provided to the examiner for review prior to completion of the opinion.  

The examiner should provide a diagnosis of all current respiratory disorders.   

For any respiratory disorder other than COPD, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current respiratory disorder, other than COPD, is due to asbestos or second hand smoke exposure in service.  If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

If it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  

The examiner should provide a rationale for any and all opinions expressed.   

3. Thereafter, readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


